358 F.2d 739
Grace BREWER et al., Appellants,v.James HUGER et al., Appellees.
No. 22906.
United States Court of Appeals Fifth Circuit.
March 28, 1966.

Grace Brewer, pro se.
Joseph W. Hatchett, Melvin Orfinger, Daytona Beach, Fla., for appellees.
Before PHILLIPS, Senior Judge,1 and JONES and BROWN, Circuit judges.
PER CURIAM.


1
Before this Court is an appeal from an order of the district court denying an application for a preliminary injunction.  A number of plausible grounds are urged for affirmance.  It is enough to say that the granting or denial of an application for temporary injunction is within the sound judicial discretion of the court to which application is made.  In the situation here presented, no abuse of discretion is shown.  The order of the district court is


2
Affirmed.



1
 Of the Tenth Circuit, sitting by designation